Title: George Washington to the Commissioners of the Federal District, 17 January 1792
From: Washington, George
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia Jan. 17. 1792.
          
          I have duly received your favors of Jan. 7. and 9. am sensible of the expediency of the act of authority you have found it necessary to exercise over all the persons employed in the public works under your care, and fully approve of what you did. It has appeared I think that nothing less would draw their attention to a single source of authority and confine their operations to specified objects. It is certainly wise to take a view of the work to be done, the funds for carrying it on, and to employ the best instruments. Major Lenfant might be an useful one if he could be brought to reduce himself within those limits which your own responsibility obliges you to prescribe to him. At present he does not appear to be in that temper. Perhaps when Mr. Johnson shall arrive here, he may be able to let him see that nothing will be required but what is perfectly reconcileable to reason and to a due  degree of liberty on his part. I will endeavor to procure the information you desire as to Mr. Ellicot.—I am &ca.
          
            G W
          
        